DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of species b, f, m, t, x, and ii in the reply filed on 04/08/2021 is acknowledged.  The traversal is on the ground(s) that there is any implication that the species are mutually exclusive and cannot be used in combination.  
Applicant argues that species b is not exclusive to species a because the specification states “additional tools may be deployed down the working channel of the endoscope.”  This is not found persuasive because as set forth in MPEP 806.04(f) “[w]here two or more species are claimed, a requirement for restriction to a single species may be proper if the species are mutually exclusive. Claims to different species are mutually exclusive if one claim recites limitations disclosed for a first species but not a second, while a second claim recites limitations disclosed only for the second species and not the first.”  It is well established in the art that a sheath is a distinct structure from an endoscope with a working channel.  Therefore, the recitation of “the elongated shaft comprises an endoscope” at claims 17 and 29 versus the recitation of “the elongated shaft comprises a sheath having a channel formed therethrough,” at claims 18 and 30 is in itself indication that the species are mutually exclusive.
Applicant argues that species x is not exclusive to at least species u, v, and w given that the specification states regarding FIGS. 19a-c, among other things, “[a]lthough the descriptions above have focused primarily on single medical instruments, the compression compensation methods and systems described herein can be applied in systems that include telescoping medical instruments, such as, for example, systems that include a second medical instrument that telescopes within a working channel of a first medical instrument.”  This is not persuasive at 
Applicant argues that species ii is not exclusive of species aa through hh or species jj through ll given paragraph [0141] of the specification.  This is not persuasive because there is no teaching in paragraph [0141] that species aa-ll are all a single embodiment.  Instead, paragraph [0141] states that in the previous embodiments rely on a linear relationship while another embodiment relies on a non-linear function.    That is, paragraph [0141] expressly differentiates the embodiment of the compression compensation parameter comprising a function that relates the characteristic of pull wire-based movement to axial compression, wherein the function is non-linear from the previously discussed linear relationships.
Applicant argues it would not be a serious burden on the examiner to search each of the identified species.  This is not found persuasive because, as Examiner previously set forth in the Requirement for Restriction/Election, the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.
Applicant asserts that the election reads on claims 1-9 and 12-30.  
Claim 7 recites inter alia, “further comprising at least one tension sensor connected to the pull wire.”  This is directed to the non-elected embodiment of species ff.  Therefore claim 7 is 
Claim 13 recites inter alia, “wherein the compression compensation parameter is determined during a calibration process of the medical instrument.”  This is directed to the non-elected embodiment of species aa, therefore claim 13 is withdrawn from consideration.
Claim 17 recites inter alia, “wherein the elongated shaft comprises an endoscope.”  This is directed to the non-elected embodiment of species a.  Therefore claim 17 is withdrawn from consideration.
Claim 22 recites inter alia, “further comprising at least one tension sensor connected to the pull wire.”  This is directed to the non-elected embodiment of species ff.  Therefore claim 7 is withdrawn from consideration.  Claim 23 depends from claim 22 and is further directed to the embodiment of species ff.  Therefore claim 23 is also withdrawn from consideration.
Claim 29 recites inter alia, “wherein the elongated shaft comprises an endoscope.”  This is directed to the non-elected embodiment of species a.  Therefore claim 29 is withdrawn from consideration.  

Status of Claims
Claims 1-30 are pending, claims 7, 8, 10, 11, 13, 17, 22, 23, and 29 have been withdrawn from consideration, and claims 1-6, 9, 12, 14-16, 18-21, 24-28, and 30 are currently under consideration for patentability under 37 CFR 1.104

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/28/2020 and 09/21/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 9, 18-21, 24, 25 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Camarillo (U.S. 2015/0265359).
Camarillo incorporates U.S. 2006/0100610 to Wallace et al. in its entirety at paragraph [0064].
With respect to claim 1, Camarillo teaches a medical instrument, comprising: 
an elongated shaft (230) extending between a distal portion and a proximal portion, the elongated shaft configured for insertion, in use, into a lumen of a patient; 
an instrument base (1040) connected to the proximal portion of the elongated shaft, the instrument base including an attachment interface (FIG. 13) configured to facilitate attachment to a robotic arm (1330/ 16 and 26 of Wallace); 
a non-transitory computer readable medium (para [0052], hardware and software) storing a compression compensation parameter (1904) that relates movement of the elongated shaft to axial compression of the elongated shaft; and 
a pull wire (250a) connected to the distal portion of the elongated shaft, the pull wire extending along the elongated shaft between the distal portion and a drive input positioned at the instrument base, the drive input configured to actuate the pull wire to cause movement of the elongated shaft based at least in part on the stored compression compensation parameter (para [0115]-[0133]).
With respect to claim 2, Camarillo teaches movement of the elongated shaft comprises articulation of the elongated shaft, and wherein the compression compensation parameter relates an angle of articulation of the elongated shaft to an axial length of compression of the elongated shaft (FIG. 21).
With respect to claim 3, Camarillo teaches the angle of articulation comprises a commanded angle of articulation (FIG. 25B).
With respect to claim 4, Camarillo teaches the angle of articulation comprises a measured angle of articulation (FIG. 25B).
With respect to claim 5, Wallace et al. teaches at least one electromagnetic (EM) sensor positioned on the elongated shaft (FIG. 112B), wherein the measured angle of articulation is determined based on a signal from the EM sensor (FIG. 176 for example).
With respect to claim 9, Camarillo teaches the compression compensation parameter relates a pull wire displacement (1913) to an axial length of compression of the elongated shaft.
With respect to claim 18, Camarillo teaches the elongated shaft comprises a sheath having a channel formed therethrough, the channel extending along an axis of the sheath (FIG. 9A,B).
With respect to claim 19, Camarillo teaches one or more additional pull wires (FIG. 9B).
With respect to claim 20, Camarillo teaches a medical instrument, comprising: 
an elongated shaft (230) extending between a distal portion and a proximal portion; 
an instrument base (1040) connected to the proximal portion of the elongated shaft, the instrument base including a drive input (FIG. 13 for example) configured to be driven by a corresponding drive output of a robotic arm (1330/ 16 and 26 of Wallace); 
a non-transitory computer readable medium (para [0052], hardware and software)storing a compression compensation parameter (1904) that relates movement of the elongated shaft to axial compression of the elongated shaft; and 

With respect to claim 21, Camarillo teaches movement of the elongated shaft comprises articulation of the elongated shaft, and wherein the compression compensation parameter relates an angle of articulation of the elongated shaft to an axial length of compression of the elongated shaft (FIG. 21).
With respect to claim 24, Camarillo teaches the compression compensation parameter relates a pull wire displacement (1913) to an axial length of compression of the elongated shaft.
With respect to claim 25, Camarillo teaches the angle of articulation comprises one of a commanded angle of articulation and a measured angle of articulation (FIG. 25B).
With respect to claim 30, Camarillo teaches the elongated shaft comprises a sheath having a channel formed therethrough, the channel extending along an axis of the sheath (FIG. 9A,B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camarillo (U.S. 2015/0265359) in view of Ramamurthy et al. (U.S. 2013/0090530).
Camarillo teaches a medical instrument as set forth above.  However, Camarillo does not teach a fiber shape sensor.
With respect to claim 6, Ramamurthy et al. teaches an analogous robotic medical system with a first medical device comprising a shape-sensing fiber on an elongated shaft (FIG. 3A), and a measured angle of articulation is determined based on the shape-sensing fiber (FIG. 8).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the first medical device of Camarillo to utilize a fiber shape sensor in addition to the electromagnetic sensor in order to allow for the detection of the shape in space (para [0083] of Ramamurthy et al.).

Claims 14-16 and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Camarillo (U.S. 2015/0265359) in view of Romo et al. (U.S. 2010/0170519).
Camarillo teaches a robotic system as set forth above.  However, Camarillo does not teach the non-transitory computer readable medium comprises an RFID.
With respect to claim 14, Romo et al. teaches an analogous medical instrument wherein the non-transitory computer readable medium comprises a radio frequency identification (RFID) tag (para [0042]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the medical instrument of Camarillo to utilize an RFID therein as taught by Romo et al. in order to ensure the function of the driving means is optimized for the specific instrument parameters.
With respect to claim 15, Romo et al. teaches the RFID tag is positioned on the first instrument base (splayer, para [0042]).
With respect to claim 16, Romo et al. teaches the RFID tag is configured to communicate the calibration parameter when activated by a RFID reader on the robotic arm (instrument driver, para [0042]).
With respect to claim 26, Romo et al. teaches an analogous medical instrument wherein the non-transitory computer readable medium comprises a radio frequency identification (RFID) tag (para [0042]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the medical instrument of Camarillo to utilize an RFID therein as taught by Romo et al. in order to ensure the function of the driving means is optimized for the specific instrument parameters.
With respect to claim 27, Romo et al. teaches the RFID tag is positioned on the first instrument base (splayer, para [0042]).
With respect to claim 28, Romo et al. teaches the RFID tag is configured to communicate the calibration parameter when activated by a RFID reader on the robotic arm (instrument driver, para [0042]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795